DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/21/2020 and 06/01/2021 are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of invention I, claims 1-12, in the reply filed on 11/12/21 is acknowledged.  The traversal is on the ground(s) that “it would not be overly burdensome for the Examiner to search Inventions I and II. Applicant also submits that independent claims 1, 13, and 16 all have the elements of a rotor, an end winding cover, and a secondary end unit. Therefore, because independent claims 1, 13, and 16 have similar elements, Applicant submits that searching Inventions I and II would not impose and undue burden on the Examiner, and that searching for the rotor, the end winding cover, and the secondary end unit in Invention I would also reveal any prior art that would have bearing on all of the claims in Invention II”.  This is not found persuasive because there would be a serious search and/or examination burden on examiner because:
The method as claimed in invention I requires further consideration, for an example, the limitation “….providing a through-opening … inserting the ring into the through-opening” –claim 2, and the limitation “…providing a filling compound… curing the filling compound” – claim 3, and the limitation “providing a sleeve…”-claim 4, and the limitation “…a potting compound”- claim 5, and the limitation “…s first fastening tool…a second fastening too….” –claim 8, and the limitation “…a winding hook, a rectifier board…” in claims 10-12 would require further consideration, and it appears that it is necessary to search for the rotor with a plug arranged in the annular gap wherein the annular gap is closed by the plug in an airtight manner recited in claim 13, or a secondary unit for a rotary transformer of an electrical power transmission system as recited in claims 14-17 in a manner that is not likely to result in finding art pertinent to the method of manufacturing rotor (e.g. searching different classes/subclass, or electronic resources, or employing different search queries, a different field of search).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are present for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, “the one end face” in line 12 lacks of antecedent basis but does not render the claim indefinite.  It should be change to –the end face--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuke et al. (DE 102014202719 A1) in view of Bulatow et al. (US 2015/0035394 A1).
Regarding claim 1, Deuke teaches a method for manufacturing a rotor for an electric machine with a contactless power transmission system, comprising the steps of: 
providing an end winding cover (20, see examiner annotated fig 12); 
providing a rotor (40) having a rotor core being a part of the rotor; 
providing a secondary unit (30), the secondary unit (SEC, 30) being part of the power transmission system; 
arranging the end winding cover (20) on an end face of the core of the rotor (40); 
integrating the secondary unit (SEC, 30) of the power transmission system in the end winding cover (20) such that after the end winding cover (20) has been arranged on the one end face of the core of the rotor (40), the secondary unit (SEC, 30) is held on the rotor (40) indirectly via the end winding cover (20).  However, Deuke does not teach the rotor core is a laminated core.

    PNG
    media_image1.png
    590
    556
    media_image1.png
    Greyscale

Bulatow teaches a rotor for a rotating electric machine having a rotor (2, fig 2) with a laminated core (para [0048]) to reduce eddy current losses (para [0006]).

    PNG
    media_image2.png
    87
    477
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deuke’s rotor with a laminated core as taught by Bulatow.  Doing so would reduce eddy current losses (para [0006]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuke in view of Bulatow, further in view of Ban et al. (US 4,612,468).
Regarding claim 2, Deuke in view of Bulatow teaches the claimed invention as set forth in claim 1, Deuke further teach providing a through-opening (21, see examiner annotated fig 12 above) which is part of the end winding cover (20), and providing the secondary unit (SEC, 30) to be a ring (34, 16,18).  However, Deuke does not teach inserting the ring into the through-opening.
Ban teaches an rotary transformer having an end winding cover (1b, fig 1), wherein the end winding cover having a through-opening inserting a ring (6) of a secondary unit (5-6) to reduce axial size of the motor (col 1 ln 40-45).

    PNG
    media_image3.png
    362
    594
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deuke in view of Bulatow’s rotor with the ring inserting into the through-opening as taught by Ban.  Doing so would reduce axial size or the motor (col 1 ln 40-45).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show the method for manufacturing a rotor for an electric machine with a con-tactless power transmission system having the steps of providing a cavity delimited by the laminated core, and providing a filling compound, filling the wound laminated core and the cavity delimited by the laminated core and the end winding cover with the filling compound such that the end winding cover is held on the laminated core by curing the filling compound as recited in claim 3, or providing a first fastening tool; providing a second fastening tool, providing at least one electrical connection contact of an excitation winding of the rotor, and providing a respective contact element of a rectifier of the secondary unit (SEC), arranging the end winding cover with the secondary unit (SEC) arranged therein, holding the end winding cover a distance from the end face of the rotor, moving the first fastening tool along a radial direction between the end face and the end winding cover, moving the second fastening tool along an axial direction between the end winding cover and a shaft surface of the rotor, using the fastening tools to connect the at least one electrical connection contact of the excitation winding of the rotor to the respective contact element of the rectifier of the secondary unit (SEC) as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi (US 20130241367 A1) teaches segments formed by dividing a core equally in a circumferential direction are constituted by laminating a plurality of magnetic steel sheets, and each of the segments has an inner wall part, an outer wall part, and a base part. The inner wall part and the base part are constituted by laminating substantially L-shaped magnetic steel sheets in the circumferential direction of the segment. The outer wall part has, when seen from the axial direction, a shape of an arc that has an equal distance from a center of the core, and is constituted by laminating the magnetic steel sheets, which are bent into an arc-shape, in the radial direction of the segment. The outer circumference end part of the base part is inserted into a recessed portion recessed in the outer wall part, and is fixed.
Bulatow (US 2015/0097461 A1) teaches rotary electric machine may include a rotor that includes a laminated core arranged on a rotor shaft, wherein the rotor has at least one end-winding cover that encloses the laminated core in the axial direction of the rotor shaft, and the end-winding cover has an outer face, and a sensor track of a sensor is arranged on the outer face of the end-winding cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834